 D.M. STEWARD MANUFACTURING COMPANY461specific territory established by the milk superintendent or the salesmanager, using the Employer's trucks and equipment in making salesand deliveries.4From the foregoing it would appear that the routemencomprisea homogeneous group and that a unit made up of these employeesis,prima facie,an appropriate unit .5The Employer contends, how-ever, that the wholesale and retail milk routemen are supervisors andshould therefore be excluded from the uniteThe helpers, who arehigh school students and work intermittently part time, assist the milkroutemen,in carrying out their duties and responsibilities as regardsthe services the routemen perform for the Employer.The directionby the milk routemen of the simple activities of their helpers is routinein character and, in our opinion, does not exceed that of a skilledcraftsman with respect to a helper working under his direction.Under the circumstances, we are of the opinion that the milk route-men are not supervisors of other employees within the meaning andintendment of the Act.7We find that all wholesale and retail milk routemen, relief milkroutemen, milk route helpers, and ice cream routemen employed atthe Employer's Macon, Georgia, and Albany, Georgia, plants, ex-cluding all clerical and professional employees, watchmen or guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election 8 omitted from publication in thisvolume.]4 From these facts it is evident that the routemen are not independent contractors.Rockford Coca-Cola Bottling Co.,81 NLRB 579;Puerto Rico Dairy, Inc.,99 NLRB 101&5 Carnation Company of Texas,78 NLRB 519;Rockford Coca-Cola Bottling Company,supra,Terre Haute Coca-Cola Bottling Company,100 NLRB 435.8The Petitioner contends that the reliefinen are supervisorsHowever, the record failsto support this contention.The ice cream routemen do not have helpers, although theyare authorized to have them on the same basis as the milk routemen7 Atlantic Coca-Cola Bottling Company,83 NLRB 1871;United States Gypsum Company,81 NLRB 182,184; cf.Roanoke Coca-Cola Bottlsng Works, Inc., 72NLRB 733.8Because the turnover of milk route helpers is approximately 25, percent every 30 days,and because very few helpers have remained in the Employer's employ for more than 3months, we find that they do not possess sufficient interest to participate in the voting.D. M. STEWARD MANUFACTURINGCOMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA,AFL, PETITIONER.CaseNo. 10-RC-0119.January 21, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Frank E. Hamilton,102 NLRB No. 44. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDJr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :In its petition the Petitioner described the unit sought as : All pro-duction and maintenance employees excluding all employees in themachine shop, including tool and die makers, machinists, and theirapprentices and regular helpers,2 alloffice and clerical employees,andall guards, professional employees, and supervisors as defined in theAct.It is clear from the record, however, that the Petitioner doesnot wish to exclude factory clerical employees, but on the contrarydesires to represent them as part of the production and maintenanceunit it seeks.The term "office and clerical employees" has customarily been usedby the Board and its agents in appropriate unit descriptions to identifyplant clerical employees together with office clerical employees.3Oc-casionally, however, it has been brought to the Board's attention that,as in this case, not all the parties involved in representation proceed-ings before the Board have construed the term "office and clericalemployees" to encompass plant clerical employees.To avoid anypossible ambiguity or misunderstanding, in decidingcasesdocketedin the Regional Offices after the issuance of this Decision, the Boardwill discontinue the use of the combined term "office and clerical em-ployees."In its place the Board will use two separate terms : "Officeclerical employees" to denote those employees, and "plant clerical em-ployees" to refer to that category.The parties agree with respect to the general composition of theunit sought, but disagree as to whether or not certain job classifica-tions pertain to plant clerical jobs.Checkers :There are two employees in this classification whom thePetitioner would exclude as office clerical employees and who theEmployer contends are plant clerical employees.These hourly paid'Local 840,International Brotherhood of Electrical Workers, whose contract coveringthe employees involved in this proceeding has expired, was served with notice of hearingbut made no appearance at the hearing.2The machine shop employees are represented by Success Lodge No. 56, InternationalAssociation of Machinists.3Kendall Reining Company,71NLRB 306. D.M. STEWARD MANUFACTURING COMPANY463employees, who are under the supervision of the machining depart-ment supervisors, spend from 60 percent to 75 percent of their timeat desks located in an area of the plant where the foremen's desksare.The remainder of their time is spent elsewhere in the plant.They distribute copies of orders to the appropriate machine setters,collect these orders when the job is finished, upon request ascertain andreport on the progress of certain orders, do some inspection work ifthe inspectors fall behind, and send in daily absentee reports to theproduction and control department.Production and control clerk and production clerk:There is oneemployee in each of these classifications, and they appear to performthe same work.The Petitioner would exclude them as office clericals.Although they are salaried employees and are assigned to the pro-duction control department in the general office, they spend about 50percent of their time out in the plant.They file incoming orders,see that the orders are typed correctly on the production forms andthat they are distributed to the proper department, and run periodicchecks on certain orders so that the customers may be informed ofpromised delivery dates.Engineering clerk:There is one employee in this category, whomthe Petitioner would include and who the Employer contends is inthe same position as the other disputed categories.This employee ishourly paid and is supervised by, and located in the office of, the chiefof tool and die work in the general office. She does some filing for theengineering department, runs off blueprints and photostats, checksthe arithmetic on the blueprints, and makes inspections of samples.Some of the employees in the disputed classifications are assigneddesks in the general office which is in an enclosed area of the plant,and some are assigned to desks located on the production floor. Threeof them are hourly paid, and two are salaried.Despite these differ-ences, the employees do the clerical work in connection with manu-facturing operations carried on in the plant.We believe that thesefactory employees have a greater community of interest with theproduction and maintenance employees, and in accordance with estab-lished policy therefore include them in the unit 4We find that all production and maintenance employees at theEmployer's plant at Chattanooga, Tennessee, and factory clericalemployees including checkers, production and control clerks, produc-tion clerks, engineering clerks, stockroom clerks,' and laboratory tech-*National Cash Register Company,95 NLRB 27,and LouisvilleTransit Company, 94NLRB 20.6 The operationof a small company-owned canteen for one-half houreachday is merelyincidental to this employee's duties which are those customarilyperformedby a stockroomclerk. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDnicians,s but excluding all employees in the machine shop, includingtool and die makers, machinists, and their apprentices and regularhelpers, the shipping clerk,' all office clerical employees, and all guards,.professional employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6 There aretwo employeesin this classification.One performs chemical, and the other,electricaltests on the Employer'sproducts.These tests are essentially routine, and wefind that the laboratorytechnicians are neither professional nor technical employees, and,accordingly, we shall includethem in the unit.7 The partiesagree, and we find, that the shipping clerk is a supervisorwithin themeaning ofthe Act.DARLINGRETAIL SHOPSCORP.andLOCAL 692,RETAIL CLERKS' INTER-NATIONAL ASSOCIATION,AFL,PETITIONER.Case No. 5-RC-1172.January91, 1953Decision and Certification of RepresentativePursuant to a stipulation for certification upon consent electionentered into on October 14, 1952, by the Darling Retail Shops Corp.,.herein referred to as the Company, and Local 692, Retail Clerks'International Association, AFL, herein referred to as the Union,a secret ballot election was conducted under the supervision of theRegional Director on November 1, 1952. Thereafter a tally of ballotswas furnished the parties, revealing that of approximately 7 eligiblevoters, 6 valid ballots were cast.Of the valid ballots cast, 4 were forand 2 against the Union, and none was challenged.Timely objections to the conduct of the election were subsequentlyfiled by the Company on November 6, 1952. In accordance with theRules and Regulations of the Board, the Regional Director conductedan investigation and, on December 4, 1952, issued and duly servedupon the parties his report on objections to the election. In his report,the Regional Director found that the Company's objections raisedno substantial or materialtissues which would justify setting asidethe election, and recommended that the objections be overruled, andthat the Union be certified as the exclusive representative for allemployees in the unit defined in the stipulation for certification uponconsent election within the meaning of Section 9 (a) of the NationalLabor Relations Act.On December 12, 1952, the Company filedexceptions to the Regional Director's determinations as to theobjections.102 NLRB No. 42.